[img1.jpg]


 

CENTURY PETROLEUM CORP.

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is made between Century
Petroleum Corp., a Nevada corporation and its affiliated companies (collectively
referred to as the “Company"), and James B. Hersch (“Executive”). Unless
otherwise indicated, all references to Sections are to Sections in this
Agreement. This Agreement is effective as of the “Effective Date” set forth in
Section 14 below.

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to obtain the services of Executive, and Executive
desires to be employed by the Company upon the terms and conditions hereinafter
set forth;

 

NOW, THEREFORE, in consideration of the premises, the agreements herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as of the date hereof as follows:

 

1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to serve the Company, as its President and Chief Executive Officer
(“Employment”) and as a Director for a period of twelve (12) months beginning on
the Effective Date. This Agreement is renewable upon the mutual written consent
of the parties within thirty (30) days of the ending date of this Agreement. Any
such renewal shall also be for a period of twelve (12) months.

 

 

2. Scope of Employment.

 

(a) During the Employment, Executive will serve as President and Chief Executive
Officer of the Company. In that connection, Executive will (i) devote his
full-time attention and energies to the business of the Company and will
diligently and to the best of his ability perform all duties incident to his
employment hereunder; (ii) use his best efforts to promote the interests and
goodwill of the Company; and (iii) perform such other duties commensurate with
his office as the Board of Directors of the Company may from time-to-time assign
to him.

 

(b) Section 2(a) shall not be construed as preventing Executive from (i) serving
on corporate, civic or charitable boards or committees, or (ii) making
investments in other businesses or enterprises; provided that in no event shall
any such service, business activity or investment require the provision of
substantial services by Executive to the operations or the affairs of such
businesses or enterprises such that the provision thereof would interfere in any
respect with the performance of Executive's duties hereunder; and subject to
Section 6.

 

 

3. Compensation and Benefits During Employment. During the Employment, the

 

 

1

 

 


--------------------------------------------------------------------------------



 [img2.jpg]


 

Company shall provide compensation to Executive as follows.

 

(a) The Company shall pay Executive $10,000 per month in equal monthly
installments. The Company shall be responsible for the withholding and payment
of all taxes to the Internal Revenue Service as well as any and other taxes
payable in the United States including taxes payable to any state and local
jurisdiction.

 

(b) As additional consideration for signing this Agreement and for agreeing to
abide and be bound by its terms, provisions and restriction, and in addition to
all other benefits described in this Agreement, Executive, his nominees and/or
assigns, shall receive up to an aggregate of 3,000,000 restricted shares of
Company common stock (the “Shares”) issuable on the Effective Date. The Shares
shall be held in escrow by the Company and shall vest and be released as
follows: 250,000 Shares released at the end of each three-month period
immediately following the Effective Date. In the event that Executive’s
employment terminates prior to the end of any three-month period contemplated by
this Section 3(b), his rights in the number of Shares that would otherwise be
payable at the end of such three-month period multiplied by the ratio which the
number of months in such three-month period that Executive was employed by the
Company bears to three (3) shall immediately and fully vest and shall be
transferable by Executive as of the date Executive’s Employment terminates. In
the event that Executive’s Employment terminates pursuant to Section 11(b)
during the twelve-month period immediately following the Effective Date, his
right to 1,000,000 Shares shall immediately and fully vest and shall be released
to the Executive’s estate upon termination. In the event of a consolidation or
merger or sale of all or substantially all of the assets of the Company in which
outstanding shares of the Company’s common stock are exchanged for securities,
cash or other property of any other corporation, firm, partnership, joint
venture, association, or business entity, the Company is otherwise acquired or
there is a change of control of the Company (receipt of more than 50% of the
outstanding shares of the Company, the Company otherwise being acquired, or a
change in control of the Company are collectively referred to as an
“Acquisition”), or in the event of liquidation of the Company, so much of the
3,000,000 Shares that have not been issued to Executive shall immediately and
fully vest and shall also be transferable by Executive immediately prior to such
Acquisition or liquidation. The numbers of Shares are subject to adjustment from
time to time as set forth in this Section 3(b). In the event that the Company
shall at any time after the Effective Date (i) declare a dividend on the Common
Stock in shares of its capital stock, (ii) subdivide the outstanding Common
Stock, (iii) combine the outstanding Common Stock into a smaller number of
Common Stock, or (iv) issue any shares of its capital stock by reclassification
of the Common Stock (including any such reclassification in connection with a
consolidation or merger in which the Company is the continuing corporation),
then in each case, with respect to so much of the 3,000,000 Shares that have not
been issued to Executive, Executive shall be entitled to new, additional, or
different shares of Common Stock in proportion to such dividend, subdivision,
combination or issuance. This Section 3(b) shall otherwise apply to such new,
additional, or different shares of Common Stock to the extent applicable to the
Shares with respect to which they were distributed. Any successor of the Company
shall be bound by this Section 3(b) as provided by Section 8(b) hereof.

 

 

 

2

 

 


--------------------------------------------------------------------------------



 [img3.jpg]


 

 

(c) The Company shall reimburse Executive for business expenses incurred by
Executive in connection with the Employment in accordance with the Company’s
then-current policies.

 

(d) Executive will be entitled to participate in any health insurance or other
employee benefit plan which the Company may adopt in the future.

 

(e) Executive will be entitled to five (5) weeks of paid vacation per year.

 

(f) Executive will be entitled to participate in any incentive program or
discretionary bonus program of the Company which may be implemented in the
future by the Board of Directors.

 

(g) Executive will be entitled to participate in any stock option plan of the
Company which may be approved in the future by the Board of Directors.

 

(h) The Company shall provide the Executive with a certificate of insurance that
indicates that the Company has obtained directors and officers liability
insurance coverage sufficient to cover liabilities of at least $2,000,000 and
ending on the third anniversary of the date thereof, unless the Executive is
earlier terminated as provided in Section 11(c) hereof.

 

Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board or based upon the advice of counsel for the Company
shall be conclusively presumed to be done, or omitted to be done, by Executive
in good faith and in the best interests of the Company and thus shall not be
deemed grounds for Termination for Cause.

 

 

4. Confidential Information.

 

(a) Executive acknowledges that the law provides the Company with protection for
its trade secrets and confidential information. Executive will not disclose,
directly or indirectly, any of the Company’s confidential business information
or confidential technical information to anyone without authorization from the
Company’s management. Executive will not use any of the Company’s confidential
business information or confidential technical information in any way, either
during or after the Employment with the Company, except as required in the
course of the Employment.

 

(b) Executive will strictly adhere to any obligations that may be owed to former
employers insofar as Executive’s use or disclosure of their confidential
information is concerned.

 

(c) Information will not be deemed part of the confidential information
restricted by this Section 4 if Executive can show that: (i) the information was
in Executive’s

 

 

3

 

 


--------------------------------------------------------------------------------



 [img4.jpg]


 

possession or within Executive’s knowledge before the Company disclosed it to
Executive; (ii) the information was or became generally known to those who could
take economic advantage of it; (iii) Executive obtained the information from a
party having the right to disclose it to Executive without violation of any
obligation to the Company, or (iv) Executive is required to disclose the
information pursuant to legal process (e.g., a subpoena), provided that
Executive notifies the Company immediately upon receiving or becoming aware of
the legal process in question. No combination of information will be deemed to
be within any of the four exceptions in the previous sentence, however, whether
or not the component parts of the combination are within one or more exceptions,
unless the combination itself and its economic value and principles of operation
are themselves within such an exception or exceptions.

 

(d) All originals and all copies of any drawings, blueprints, manuals, reports,
computer programs or data, notebooks, notes, photographs, and all other
recorded, written, or printed matter relating to research, manufacturing
operations, or business of the Company made or received by Executive during the
Employment are the property of the Company. Upon Termination of the Employment,
whether or not for Cause, Executive will immediately deliver to the Company all
property of the Company which may still be in Executive’s possession. Executive
will not remove or assist in removing such property from the Company’s premises
under any circumstances, either during the Employment or after Termination
thereof, except as authorized by the Company’s management.

 

(e) For a period of one (1) year after the date of Termination of the
Employment, Executive will not, either directly or indirectly, hire or employ or
offer or participate in offering employment to any person who at the time of
such Termination or at any time during such one-year period following the time
of such Termination was an employee of the Company without the prior written
consent of the Company.

 

 

5. Ownership of Intellectual Property.

 

(a) The Company will be the sole owner of any and all of Executive’s Inventions
that are related to the Company’s business, as defined in more detail below.

 

(b) For purposes of this Agreement, “Inventions” means all inventions,
discoveries, and improvements (including, without limitation, any information
relating to manufacturing techniques, processes, formulas, developments or
experimental work, work in progress, or business trade secrets), along with any
and all other work product relating thereto.

 

(c) An Invention is “related to the Company’s business” (“Company-Related
Invention”) if it is made, conceived, or reduced to practice by Executive (in
whole or in part, either alone or jointly with others, whether or not during
regular working hours), whether or not potentially patentable or copyrightable
in the U.S. or elsewhere, and it either: (i) involves equipment, supplies,
facilities, or trade secret information of the Company; (ii) involves the time
for which Executive was or is to be compensated by the Company; (iii) relates to
the business of the Company or to its actual or demonstrably anticipated
research and

 

 

4

 

 


--------------------------------------------------------------------------------



 [img5.jpg]


 

development; or (iv) results, in whole or in part, from work performed by
Executive for the Company.

 

(d) Executive will promptly disclose to the Company, or its nominee(s), without
additional compensation, all Company-Related Inventions.

 

(e) Executive will assist the Company, at the Company’s expense, in protecting
any intellectual property rights that may be available anywhere in the world for
such Company-Related Inventions, including signing U.S. or foreign patent
applications, oaths or declarations relating to such patent applications, and
similar documents.

 

(f) To the extent that any Company-Related Invention is eligible under
applicable law to be deemed a “work made for hire,” or otherwise to be owned
automatically by the Company, it will be deemed as such, without additional
compensation to Executive. In some jurisdictions, Executive may have a right,
title, or interest (“Right,” including without limitation all right, title, and
interest arising under patent law, copyright law, trade-secret law,
semiconductor chip protection law, or otherwise, anywhere in the world,
including the right to sue for present or past infringement) in certain
Company-Related Inventions that cannot be automatically owned by the Company. In
that case, if applicable law permits Executive to assign Executive’s Right(s) in
future Company-Related Inventions at this time, then Executive hereby assigns
any and all such Right(s) to the Company, without additional compensation to
Executive; if not, then Executive agrees to assign any and all such Right(s) in
any such future Company-Related Inventions to the Company or its nominee(s) upon
request, without additional compensation to Executive.

 

6. Non-competition. As a condition to, and in consideration of, the Company’s
entering into this Agreement, and giving Executive access to certain
confidential and proprietary information, which Executive recognizes is valuable
to the Company and, therefore, its protection and maintenance constitutes a
legitimate interest to be protected by the provisions of this Section 6 as
applied to Executive and other employees similarly situated to Executive, and
for ten dollars ($10) and other good and valuable consideration, the receipt and
sufficiency of which Executive hereby acknowledges, Executive acknowledges and
hereby agrees as follows:

 

 

(a) that Executive is and will be engaged in the business of the Company;

 

(b) that Executive has occupied a position of trust and confidence with the
Company prior to the Effective Date, and that during such period and the period
of Executive’s Employment under this Agreement, Executive has, and will, become
familiar with the Company’s trade secrets and with other proprietary and
confidential information concerning the Company;

 

(c) that the obligations of this Agreement are directly related to the
Employment and are necessary to protect the Company’s legitimate business
interests; and that the

 

 

5

 

 


--------------------------------------------------------------------------------



 [img6.jpg]


 

Company’s need for the covenants set forth in this Agreement is based on the
following: (i) the substantial time, money and effort expended and to be
expended by the Company in developing technical designs, computer program source
codes, marketing plans and similar confidential information; (ii) the fact that
Executive will be personally entrusted with the Company’s confidential and
proprietary information; (iii) the fact that, after having access to the
Company’s technology and other confidential information, Executive could become
a competitor of the Company; and (iv) the highly competitive nature of the
Company’s industry, including the premium that competitors of the Company place
on acquiring proprietary and competitive information; and

 

(d) that for a period commencing on the Effective Date and ending three (3)
months following Termination as provided in Section 11.(c), Executive shall not
in any way engage, without the Company’s written consent (such consent not to be
unreasonably withheld), in any business in competition with the business of the
Company, or seek any position from any company or individual who competes with
the business of the Company, or accept any capacity or position offered by any
company or individual who competes in the business of the Company. The “business
of the Company” as referred to in this Agreement means the business of oil and
gas exploration within the State of Texas and Louisiana.

 

7. Legal Fees and Expenses. In the event of a lawsuit, arbitration, or other
dispute-resolution proceeding between the Company and Executive arising out of
or relating to this Agreement, the prevailing party, in the proceeding as a
whole and/or in any interim or ancillary proceedings (e.g., opposed motions,
including without limitation motions for preliminary or temporary injunctive
relief) will be entitled to recover its reasonable attorneys’ fees and expenses
unless the court or other forum determines that such a recovery would not serve
the interests of justice.

 

 

8. Successors.

 

(a) This Agreement shall inure to the benefit of and be binding upon (i) the
Company and its successors and assigns and (ii) Executive and Executive’s heirs
and legal representatives, except that Executive’s duties and responsibilities
under this Agreement are of a personal nature and will not be assignable or
delegable in whole or in part.

 

(b) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, "the Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

 

9. Arbitration.

 

 

 

6

 

 


--------------------------------------------------------------------------------



 [img7.jpg]


 

 

(a) Except as set forth in paragraph (b) of this Section 9 or to the extent
prohibited by applicable law, any dispute, controversy or claim arising out of
or relating to this Agreement will be submitted to binding arbitration before a
single arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect on the
date of the demand for arbitration. The arbitration shall take place before a
single arbitrator, who will preferably but not necessarily be a lawyer but who
shall have at least five years’ experience in working in or with companies
engaged in the industry in which the Company is engaged. Unless otherwise agreed
by the parties, the arbitration shall take place in the city in which
Executive’s principal office space is located at the time of the dispute or was
located at the time of Termination of the Employment (if applicable). The
arbitrator is hereby directed to take all reasonable measures not inconsistent
with the interests of justice to expedite, and minimize the cost of, the
arbitration proceedings.

 

(b) To protect inventions, trade secrets, or other confidential information of
Section 4, and/or to enforce the non-competition provisions of Section 6, the
Company may seek temporary, preliminary, and/or permanent injunctive relief in a
court of competent jurisdiction, in each case, without waiving its right to
arbitration.

 

(c) At the request of either party, the arbitrator may take any interim measures
s/he deems necessary with respect to the subject matter of the dispute,
including measures for the preservation of confidentiality set forth in this
Agreement.

 

(d) Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction.

 

10. Indemnification. Company shall to the fullest extent permitted by law or as
set forth in the Articles of Incorporation, and any future amendments, and the
Bylaws of the Company, indemnify, defend and hold harmless Executive from and
against any and all claims, demands, proceedings, liabilities, damages, losses
and expenses (including attorney's fees, court costs and disbursements) arising
out of the fact that he is or was a director or officer of the Company, or the
performance of his duties hereunder except in the case of Executive’s gross
negligence, willful misconduct, criminal conduct or violations of law.

 

11. Termination.

 

This Agreement and the employment relationship created hereby will terminate (i)
upon the death or disability of Executive under Section 11 (a) or 11(b); (ii)
with cause under Section 11 (c); (iii) for good reason under Section 11 (d); or
(iv) without cause under Section 11(e).

 

 

(a)

Disability. Company shall have the right to terminate the employment of
Executive under this Agreement for disability in the event Executive suffers an
injury, illness, or incapacity of such character as to

 

 

7

 

 


--------------------------------------------------------------------------------



 [img8.jpg]


 

substantially disable him from performing his duties without reasonable
accommodation by Executive hereunder for a period of more than thirty (30)
consecutive days upon Company giving at least thirty (30) days written notice of
termination.

 

 

(b)

Death. This agreement will terminate on the Death of the Executive.

 

 

(c)

With Cause. Company may terminate this Agreement at any time because of (i)
Executive’s material breach of any term of the Agreement, (ii) the determination
by the Board of Directors in the exercise of its reasonable judgment that
Executive has committed an act or acts constituting a felony or other crime
involving moral turpitude, dishonesty or theft or fraud; or (iii) Executive’s
negligence in the performance of his duties hereunder.

 

 

(d)

Good Reason. The Executive may terminate his employment for “Good Reason” by
giving Company ten (10) days written notice if:

 

 

(i)

he is assigned, without his express written consent, any duties materially
inconsistent with his positions, duties, responsibilities, or status with
Company as of the date hereof, or a change in his reporting responsibilities or
titles as in effect as of the date hereof;

 

 

(ii)

his compensation is reduced; or

 

 

(iii)

Company does not pay any material amount of compensation due hereunder and then
fails either to pay such amount within the ten (10) day notice period required
for Termination hereunder or to contest in good faith such notice. Further, if
such contest is not resolved within thirty (30) days, Company shall submit such
dispute to arbitration under Section 9.

 

 

(e)

Without Cause. Company may terminate this Agreement without cause.

 

12. Obligations of Company upon Termination.

 

(a) In the event of the termination of Executive’s employment pursuant to
Section 11(a), (b) or (c), Executive will be entitled only to the compensation
earned by him hereunder as of the date of such termination (plus life insurance
or disability benefits), provided that if Executive’s employment terminates
pursuant to Section 11(b) during the twelve-month period immediately following
the Effective Date, Executive’s right to 1,000,000 Shares shall immediately and
fully vest and shall be payable to James B. Hersch as of the Effective date

 

 

 

8

 

 


--------------------------------------------------------------------------------



 [img9.jpg]


 

 

(b)          In the event of the termination of Executive’s employment pursuant
to Section 11 (d) or (e), Executive will be entitled to receive as severance
pay, an amount equal to the monthly compensation provided for in Section 3(a)
multiplied by a factor of three (3) in addition to all payments of salary earned
through the date of termination in one lump sum.

 

 

13. Other Provisions.

 

(a) All notices and statements with respect to this Agreement must be in
writing. Notices to the Company shall be delivered to the Chairman of the Board
or any vice president of the Company. Notices to Executive may be delivered to
Executive in person or sent to Executive’s then-current home address as
indicated in the Company’s records.

 

(b) This Agreement sets forth the entire agreement of the parties concerning the
subjects covered herein; there are no promises, understandings, representations,
or warranties of any kind concerning those subjects except as expressly set
forth in this Agreement.

 

(c) Any modification of this Agreement must be in writing and signed by all
parties; any attempt to modify this Agreement, orally or in writing, not
executed by all parties will be void.

 

(d) If any provision of this Agreement, or its application to anyone or under
any circumstances, is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability will not affect any other
provision or application of this Agreement which can be given effect without the
invalid or unenforceable provision or application and will not invalidate or
render unenforceable such provision or application in any other jurisdiction.

 

(e) This Agreement will be governed and interpreted under the laws of the United
States of America and the laws of the State of Texas as applied to contracts
made and carried out in Texas by residents of Texas.

 

(f) No failure on the part of any party to enforce any provisions of this
Agreement will act as a waiver of the right to enforce that provision.

 

(g) Section headings are for convenience only and shall not define or limit the
provisions of this Agreement.

 

(h) This Agreement may be executed in several counterparts, each of which is an
original. It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts. A
copy of this Agreement signed by one party and faxed to another party shall be
deemed to have been executed and delivered by the signing party as though an
original. A photocopy of this Agreement shall be effective as an original for
all purposes.

 

 

 

9

 

 


--------------------------------------------------------------------------------



 [img10.jpg]


 

(i) The Company acknowledges and consents the Executive owning and operating
OLseand LLC which provides geological consulting services to the oil and gas
industry on a global basis while it doesn’t compete with the company’s business
as described in Section 6.

 

14. Summary of Terms of Employment

 

Effective Date

October 01, 2006

Term

One year, renewable

Office / Position

President and Chief Executive Officer

Salary

$10,000 per month

 

This Agreement contains provisions requiring binding arbitration of disputes. By
signing this Agreement, Executive acknowledges that he or she (i) has read and
understood the entire Agreement; (ii) has received a copy of it (iii) has had
the opportunity to ask questions and consult counsel or other advisors about its
terms; and (iv) agrees to be bound by it.

 

Executed to be effective as of the Effective Date.

 

CENTURY PETROLEUM CORP

EXECUTIVE

 

 

 

by:/s/ Johannes T. Petersen

/s/ James B. Hersch                  

Johannes T. Petersen

James B. Hersch

 

Director

 

 

 

 

10

 

 

 

 